DETAILED ACTION
This office action is based on the claim set submitted and filed on 02/09/2022.
1-2, 4-6, 8-9, 11, 15-16, and 20 have been amended. 
Claims 1-6, 8-11, 13, 15-17, 20, and 22-25 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-11, 13, 15-17, 20, and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-6 and 22-23 are drawn to a system, Claims 8-11 and 13 are drawn to a method, and Claims 15-17, 20, and 24-25 are drawn to an art of manufacturer (product), and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-6, 8-11, 13, 15-17, 20, and 22-25 are further directed to an abstract idea on the grounds set out in detail below.



The limitations of independent claims 1, 8, 15 recite
“receive[ing] signal corresponding to patient sensor information; determine[ing] at least one parameter condition (PC) by each of the plurality of advisor, wherein the at least one PC is determined at least in part upon corresponding received plurality of sensor signal; perform advisor processing when no external condition are present to change decision support advice and perform exception processing when at least one external condition is present to change the decision support advise; form[ing] advisor information (Al), by each corresponding advisor, when it is determined to perform advisor processing, the AI including the decision support advice from the determined PC for each of the corresponding advisor; form[ing] exception information (El), by each corresponding advisor circuit, when it is determined to perform exception processing, the exception processing describing a set of conditions that results in an override of the AI for at least one of the corresponding advisor that replaces and/or modifies the AI which may be otherwise provided by the at least one of the corresponding advisor; output[ing] the AI and/or the EI from each of the plurality of advisor; an arbitrator connected to each of the plurality of advisor configured to: receive[ing] the AI and/or the EI from each of the plurality of advisor; 
These limitations, as drafted, given the broadest reasonable interpretation, covers performance of the limitation in the mind that constitute Mental Processes but for the recitation of generic computer components. That is, other than an advisory circuit and a memory medium, the claimed invention amounts to performance of the limitations using human mind. For example, but for an advisory circuit and memory medium, the claims recites a general purpose computer processor to implement the abstract idea for steps collecting a sensors data, analyze the sensors parameters to determine information, using the information to decide sensors for providing a recommendation used for setting an intervention parameters, which are steps of observing, evaluating, judgment and opinion for which both the instant claims and the abstract idea are citing a process for which can be performed using a human mind with the aid of pencil and paper, see MPEP § 2106.04(a)(2)(III). 
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 

This judicial exception is not integrated into a practical application. In particular, the claims 1, 8, 15 recite additional element such as “circuits, sensors, memory medium, ventilation see (Applicant, p. 6-7, 31-32, 34). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Additionally, the claims recite additional element such as “control[ing] the ventilation system…”, which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and post/extra-solution activity, See MPEP § 2106.05(g). Moreover, the claimed concept, for example, “control” in the context of this claim encompasses the user(s) the ability to apply setting to a device or system, see (Applicant, p. 8, 12). This element also effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components, See MPEP § 2106.05(f). The computer to perform all steps mentioned above and the combination of these additional elements is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and even in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, p. 13-14, 23, 25), such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(f)(2)(v). Thus the judicial exceptions recited in claims 1-6, 8-11, 13, 15-17, 20, and 22-25 are not integrated into a practical application because the claims do not recite additional elements that impose any meaningful limits on practicing the abstract ideas. 
See, MPEP §2016.05(d)). Moreover, the function of controlling a device or a system (e.g. ventilator) is found to be a well-understood, routine, and conventional activity reciting applying information in a way of presenting or displaying received control information1. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-6, 9-11, 13, 16-17, 20, and 22-25 include all of the limitations of claim(s) 1, 8, and 15, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 

As for claim 2-6, 9, 11, 16-17, 23, and 25 the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “circuits, sensors, memory medium, ventilation system, controller”. The claims fail to integrate the abstract idea of claim 1, 8, 15 into a practical application. In particular, the claims recite the additional elements of that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, the claim reciting additional element(s) such as “display[ing] advice” and “apply the adjustment to the setting of the ventilation system” which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra/ post extra-solution activity, see MPEP § 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of See, MPEP §2016.05(d)). In addition, as mentioned above, the function of applying a setting to a system (e.g. ventilator) is found to be a well-understood, routine, and conventional activity reciting a applying settings in a way of presenting or displaying received control information. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").
As for claims 10, 13, 20, 22, 24 the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8-10, 13, 15-16, 20, and 22-25 rejected under 35 U.S.C. 103 as being unpatentable over Tams, et al. (“Creating Clinical Decision Support Systems for Respiratory Medicine” – “Tams”) in view of Serrano-Morales et al. (US 2008/0208786 A1 – “Serrano”) in view of in view of Spear et al. (US 2016/0121107 A1- hereinafter “Spear”) 

Regarding Claim 1 (Currently Amended), Tams teaches a medical device for a ventilation system, the device comprising: (Tams: [p. 5335]), comprising:
a plurality of advisor circuits Tams discloses plurality of advisor circuits such as O2, CO2, EtCO2, etc. advisors, (Tams: [Fig. 1], [p. 5337]) configured to:
determine at least one parameter condition (PC) by each of the plurality of advisor circuits, wherein the at least one PC is determined at least in part upon corresponding one or more of the received plurality of sensor signals Tams discloses a clinical decision support system including nearly one hundred patient parameters [parameter conditions (PCs)] that may be provided from sensors information such as SpO2 and may display parameters based on a signal received, for example, from SpO2 sensors and other parameters corresponding to the detected sensors signal, to train the fuzzy logic inference system of the clinical decision support system to create advisors [advisors interpreted to mean a plurality of advisors] for patients' conditions implementing VentAssist advisor and Oxygenation advisor where parameters may include SpO2, ETCO2, etc. (Tams, [Fig. 1], [Pages, 5335 – 5336]) 
perform advisor processing when no external condition are present to change decision support advice and perform exception processing when at least one external condition is present to change the decision support advise Tams teaches the clinical decision support system, continuously, determines real – time clinical advice, [interpreted to mean whether to perform advisor processing] for each of the corresponding advisors [corresponding advisors], i.e. VentAssist advisor; and Oxygenation advisor based on the input of patient parameters [parameter conditions (PCs)] to each advisor [advisor] including the patient's plateau pressure, tidal volume, RR, end - tidal CO2, etc., with the VentAssist advisor [advisor], see, Figure 1; and pulse oximeter, SpO2, MAP, PEEP, and FiO2 implemented by the Oxygenation advisor [advisor], and based on detecting different readings [at least one external condition] of the patient parameters (e.g. elevation of patient breathing above certain value (10 J/min) and over  [interpreted as external condition present], see Figures 1 - 3; Page 5337, and perform evaluation to the patient lung priorities and different recommendation may be provided for a different process such as changing settings [interpreted as exception process] (Tams: [Fig 1- 2], [Pages 5335, 5336 – 5337]) 
form advisor information (Al), by each corresponding advisor circuit, when it is determined to perform advisor processing, the AI including the decision support advice from the determined PC for each of the corresponding advisor circuits Tams teaches each of the corresponding advisors [corresponding advisors], i.e. VentAssist advisor [advisor]; and Oxygenation advisor [advisor] creates clinical advice and recommendations [clinical advice and recommendation interpreted to mean [advisor information (Al)] by evaluating and weighing [creates clinical advice and recommendations by evaluating and weighing interpreted to mean forming advisor information] the input of patient parameters [parameter conditions (PCs)] including the patient's plateau pressure, tidal volume, respiratory rate, work of breathing, end - tidal CO2, saturation implementing the VentAssist advisor, and pulse oximeter, pulse oximeter, SpO2, MAP, PEEP, and FiO2 implemented by the Oxygenation advisor. Tams teaches clinical advice and recommendations based on provided parameters [clinical advice and recommendations interpreted to mean Al (advisor information) including clinical decisions [clinical decisions interpreted to mean decision support advice], from the determined patient parameters [parameters interpreted to mean PCs [parameter conditions] including pressure support,, ventilation and oxygenation, plateau pressure, tidal volume, respiratory rate, work of breathing, end tidal CO2, oxygenation saturation, for the VentAssist advisor [advisor], see Figures 1 - 3; (and, see, Tams, at Page 5337, the VentAssist provided a clinical advice and recommendation [advisor information] whereby including a clinical decision [decision support advice]; the clinical advice and recommendations [Al (advisor information)] and pulse oximeter, SpO2, MAP, PEEP, and FiO2 for the Oxygenation advisor [Oxygenation advisor interpreted to mean corresponding advisor] (Tams: (Fig 1- 2], [Pages 5336 – 5337])
form exception information (El), by each corresponding advisor circuit Tams discloses advisor circuit detecting different readings of the patient parameters (e.g. elevation of patient breathing above certain value (10 J/min) and over distended) [external condition present], see Figures 1 - 3; Page 5337, and perform evaluation to the patient lung priorities as such a different recommendation may be provided which is a different process such as changing settings of pressure support decreasing tidal volume [interpreted as form exception information by each corresponding advisor circuit] to evaluate patient response such modifying settings (Tams: [Fig. 1-3, Pages 5336-5337]).
control the ventilation system based on  Tams discloses employing the clinical advisory for creating recommendation settings (e.g. pressure support level on a ventilator) for the user [interpreted as control the ventilation system] based on patient parameters providing recommendation generated by the fuzzy logic (Tams: [Fig. 1], [p. 5337]; The Oxygenation Advisor creates clinical advice for setting the appropriate PEEP and FIO2 settings.[15] The Oxygenation Advisor recommends PEEP and FIO2 settings to target SpO2).
Tams discloses an instance of providing a recommendation based on a normal parameters or physiological information [advisor information] and a recommendation based on identified  abnormal parameters or physiological information [exception information] and generating clinical decisions [decision support information] based on clinical advice and recommendations provided by the advisory system (Tams: [Fig 1-3], [Page, 5336-5337]), however Tams does not 

Serrano teaches
form exception information (El), by each corresponding advisor circuit, when it is determined to perform exception processing, the exception processing describing a set of conditions that results in an override of the AI for at least one of the corresponding advisor circuits that replaces and/or modifies the AI which may be otherwise provided by the at least one of the corresponding advisor circuits Serrano discloses a workflow for decision making process and an adaptive agents [advisor circuits] each provide its respective recommendation or decision based on input items [set of conditions] and eligibility score whereas each adaptive agent [advisor circuit] may output a feedback and provide a recommendation [decision] based on received incoming request that uses rule based logic to route request [exception process] through adaptive agents based on analyzing inputs that is considered best recommendation which will result in overriding the inputs used by the adaptive agents [advisor circuit] and recommend the alternative input [exception information] (Serrano: [0029]; Model manager 140 decides which of the flows are to be used, which rules to use and which and how many agents to use. Based on the applicable rules, model manager 140 can also create new agents and retire old agents, [0032]-[0034], [0036]; adaptive agents will be configured to output a recommendation set consisting of a list or table of input items having associated with each item a score… Post processing component 218 can be used to override or modify certain results returned by the adaptive agents… Post processing component 218 is used once the one or more adaptive agents have returned their respective recommendation sets …, [0041], [0048]-[0051])
output the AI and/or the EI from each of the plurality of advisor circuit Serrano discloses a primary goal where adaptive agents [advisor circuits] may be configured to output recommendation or decision [advisor information (AI) and/or exception information (EI)] and feedback scoring to identify output recommendation process for the primary goal (Serrano: [0036]; adaptive agents will be configured to output a recommendation set consisting of a list or table of input items … Post processing component 218 is used once the one or more adaptive agents have returned their respective recommendation sets. Post processing component 218 uses business rules logic to determine how to translate multiple items from the recommendation sets into an overall recommendation taking into account one or more adaptive agents' run…, [0042]; multiple goals can be pursued simultaneously and then challenged according to business criteria…, [0051]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams to incorporate forming an expectation information or recommendation for determining a process of decision and output recommendation of the standard advisor information/ recommendation or exception information/recommendation, as taught by Serrano to help providing effective and efficient management of adaptive agents and provide more effective recommendation (Serrano: [0008]).
The combination of Tam and Serrano discloses displaying different vital and repository parameters that may be collected by a one or more sensor(s) which may implicates a signal received providing a sensor information such as SpO2 and teaches generating clinical decisions based on clinical advice and recommendations provided by the advisory system [advisory information] (Tams: [Fig 1-3], [Page, 5336]), but do not expressly teach receiving a sensor signal 

Spear teaches
receive one or more of a plurality of sensor signals corresponding to patient sensor information (SI); Spear discloses signals received form plurality of sensors (e.g. oxygen, pressure) and electrodes (Spears: [0032], [0043], [0053], [0073])
an arbitrator circuit connected to each of the plurality of advisor circuits, wherein the arbitrator circuit is configured to: Spear discloses an arbitration element [arbitrator circuit] is coupled to a lead with conductor [advisor circuits] (Spear: [0079], [0082]; Sense path arbiter 106 comprises a transient recognition element 110 and an arbitration element 112 that are coupled to the conductors 84)
receive the AI and/or the EI from each of the plurality of advisor circuits Spear discloses an arbiter analyzing electrical signal pathways defining a primary electrical pathway [advisor information (AI)] and a secondary electrical pathway [exception information (EI)] and detect lead related condition that is determined by analysis of transient recognition element analyzing signals coming from sensed physiological events [sensor information] received by the lead [advisor circuits] and identify information related to the signals [parameters condition] such as being a normal signal as using primary lead conductor [advisor information] or if a condition is present or deviation from the normal signal [exception information (EI)] (Spear: [0071], [0077]-[0079], [0083], [0084]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams in view 

Regarding Claim 2 (Currently amended), the combination of Tams, Serrano, and Spear teaches the device of claim 1, further comprising a display coupled to the arbitrator circuit wherein the arbitrator is configured to display generated upon the display based on the AI and the EI in accordance with the arbitration decision rules Tams teaches the clinical decision support system implements VentAssist and the Oxygenation Advisor employing the fuzzy logic inference system and a neural network system which renders the generated clinical decisions [clinical decisions interpreted to mean decision support information] on a monitor [monitor interpreted to mean a display], for example, a ventilator physiologic monitor [display], and a respiratory monitor [display]. Figure 3 depicts implementation of the clinical decision support system, VentAssist advisor, where the clinical decision [decision support information] shows the generated clinical decisions [decision support information] upon a monitor [display] (Tams: [Fig 1-2], [Pages 5335 – 5336]). Spear discloses arbitrator element coupled to a lead and the lead data is displayed on a programmer display (Spear: [0035]). Serrano discloses displaying final outcome for one recommendation from one or more recommendations based on a decision from agents implementing rules (Serrano: [Fig. 1], [0005], [0029], [0067], [claim 1, 22]).  
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams to incorporate a display recommendation result based on outcomes using rules, as taught by Serrano 

Regarding Claim 3 (Previously Presented), the combination of Tams, Serrano, and Spear teaches the device of claim 1, wherein a first one of the plurality of advisor circuits configured to determine parameter conditions for a pressure support advisor, a second one of the plurality of advisor circuits is configured to determine parameter condition for a ventilation advisory and a third one of the plurality of advisor circuits is configured to determine parameter condition for oxygenation advisor Tams teaches the clinical decision support system includes a fuzzy logic inference system [fuzzy logic inference system interpreted to mean the program portion] configured to determine nearly one hundred patients' parameters [parameters interpreted to mean parameter conditions] for the VentAssist advisors [advisor] including an advisor for pressure support [pressure support advisor], a second advisor for ventilation [ventilation advisory], see, Figure 1, and a third advisor for oxygen saturation [oxygenation advisor], tidal volume, respiratory rate, work of breathing; and an Oxygenation advisor [advisor] configured to configure oxygenation saturation (SpO2) [oxygenation saturation (SpO2) interpreted to mean oxygenation], mean arterial blood pressure, positive and expiratory pressure (PEEP), and fractional inhaled oxygen concentration (FiO2 ) (Tams: [Pages 5335 – 5336]).

Regarding Claim 5 (Currently Amended), the combination of the combination of Tams, Serrano, and Spear teaches the device of claim 1, further comprising sensors coupled to the arbitrator circuit to generate the corresponding SI Tams discloses plurality of information 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams in view of Serrano to incorporate information generated corresponding to sensors that is connected with an arbiter sensing, as taught by Spear which helps preventing wrong therapy decisions (Spear: [0063]).

Regarding Claim 6 (Currently amended), the combination of the combination of Tams, Serrano, and Spear teaches the device of claim 1, wherein a further controller controls each of the plurality of advisor circuits to from one of the AI and the EI based at least in part upon parameter rule information for each of the plurality of advisor circuits Tams teaches the clinical decision support system includes a fuzzy logic inference system [fuzzy logic inference system interpreted to mean the program portion] of each of the VentAssist advisor [advisor] and Oxygenation advisor [advisor] [interpreted to mean the plurality of advisors] which are each created with a rule hierarchy [rule hierarchy interpreted to mean parameter rule information] to generate correct clinical decision [clinical decision interpreted to mean DSI (decision support information) based on patient parameters and have the capability to change advisor settings [controls] such as PEEP, FiO2 (Tams: [Page 5336-5337]). However Tams does not expressly discloses a controller module to control each plurality of advisors. Serrano [interpreted as controller] having rules executed and managing each adaptive agents run using request(s) and feedback(s) for determining which recommendation pathway to be used (Serrano: [0029]; Model manager 140 is responsible for making the decisions with respect to recommendations on items. Model manager 140 includes workflows 142 which determine the steps involved in the decision making process…, [0032]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams to incorporate a model manger using rules executed for managing each adaptive agents, as taught by Serrano to help providing effective and efficient management of adaptive agents and provide more effective recommendation (Serrano: [0008]).

Regarding Claim 8 (Currently amended), the claim recites analogues limitations recited in claim 1 above, as such, are rejected for similar reasons as given above.

Regarding Claims 9 and 16, claims 9 and 16 recite substantially similar limitations to claim 2, as such, are rejected for similar reasons as given above.

Regarding Claim 10, claim 10 recites substantially similar limitations to claim 3, as such, are rejected for similar reasons as given above.

Regarding Claims 13 and 20, claims 13 and 20 recite substantially similar limitations to claim 6, as such, are rejected for similar reasons as given above.

Regarding Claims 15 (Currently amended), claim 15 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claim 22 (Previously Presented), the combination of Tams, Serrano, and Spear teaches the device of claim 1, wherein the exception processing describes a set of conditions that result in modifying rules for the decision support advice for at least one of the corresponding advisors Tams does not expressly discloses modifying of corresponding advisor for exception process. Serrano discloses results for decision recommendation [exception process] based on modifying adaptive advisor rules such as identifying alternative results or outcomes (Serrano: [0029], [0036], [0073]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 23 (Previously Presented), the combination of Tams, Serrano, and Spear teaches the device of claim 1, wherein the arbitrator circuit is configured to determine an adjustment of a setting of the ventilation system and is configured to apply the adjustment to the setting of the ventilation system Tams discloses creating recommended setting and adjust implement on the advisor (Tams: [p. 5337]; The Oxygenation Advisor creates clinical advice for setting the appropriate PEEP and FIO2 settings.[15] The Oxygenation Advisor recommends PEEP and FIO2 settings to target SpO2). Peterson discloses adjusting the setting (Peterson: [Fig. 16A, C], [0176]; the administrator navigates to the second controller or processing thread of the artificial intelligence architecture creator page. At step 1620, the administrator decides to acquire or modify the setup options).

Regarding Claims 24 and 25, claims 24 and 25 recite substantially similar limitations to claims 22 and 23, as such, are rejected for similar reasons as given above.


Claims 4, 11, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Tams, et al. (“Creating Clinical Decision Support Systems for Respiratory Medicine” – “Tams”) in view of Serrano-Morales et al. (US 2008/0208786 A1 – “Serrano”) in view of in view of Spear et al. (US 2016/0121107 A1- hereinafter “Spear”) in view of Peterson et al. (US 2015/0238692 A1- “Peterson”) 

Regarding Claim 4 (Currently amended), the combination of Tams, Serrano, and Spear teach the device of claim 3, wherein the arbitrator circuit is configured to display advice instructing to connect one or more sensors to the device Tams discloses rendering a DSI on a display but does not disclose instructing to connect sensors to controller. 
Peterson teaches 
display advice instructing to connect one or more sensors to the device Peterson discloses a display for displaying alerts for a user to follow instructions to perform an action based on prompt that may include instructing the user to connect a sensor(s) device to a controller to correct an error (Peterson: [Fig. 15A], [0143], [0159], [0170]; the user connect needed vitals upon device prompt or selects "vital not available.")
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams, Serrano, and Spear to incorporate the decision information to provide instruction on a display, as taught 

Regarding Claim 11, claim 11 recites substantially similar limitations to claim 4, as such, are rejected for similar reasons as given above.

Regarding Claims 17 (Previously Presented), the combination of Tams, Serrano, and Spear teach the memory medium of claim 15, wherein a first one of the plurality of advisor circuits configured to determine parameter conditions for a pressure support advisor, a second one of the plurality of advisor circuits is configured to determine parameter condition for a ventilation advisory and a third one of the plurality of advisor circuits is configured to determine parameter condition for oxygenation advisor Tams teaches the clinical decision support system includes a fuzzy logic inference system [fuzzy logic inference system interpreted to mean the program portion] configured to determine nearly one hundred patients' parameters [parameters interpreted to mean parameter conditions] for the VentAssist advisors [advisor] including an advisor for pressure support [pressure support advisor], a second advisor for ventilation [ventilation advisory], see, Figure 1, and a third advisor for oxygen saturation [oxygenation advisor], tidal volume, respiratory rate, work of breathing; and an Oxygenation advisor [advisor] configured to configure oxygenation saturation (SpO2) [oxygenation saturation (SpO2) interpreted to mean oxygenation], mean arterial blood pressure, positive and expiratory pressure (PEEP), and fractional inhaled oxygen concentration (FiO2 ) (Tams: [Pages 5335 – 5336]). 
wherein the arbitrator portion is further configured to render the DSI instructing to connect one or more sensors to the device Tams discloses rendering a DSI on a display but does not disclose instructing to connect sensors to controller. 
Peterson teaches 
the DSI instructing to connect one or more sensors to the device Peterson discloses a rendering on a display and instructions to connect a sensor(s) device to a controller (Peterson: [Fig. 15A], [0143], [0159], [0170]; the user connect needed vitals upon device prompt or selects "vital not available.")
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams, Serrano, and Spear to incorporate the decision information to provide instruction on a display, as taught by Peterson where a Caregivers may benefit from enhancements to the different decision support instructions to enable providing by the medical device more effective and efficient treatment (Peterson: [0015]).


Response to Amendment
Applicant's arguments filed 02/09/2022 have been fully considered but does not find them persuasive at least the following reasons: 
In the remarks, Applicant argues in substance that:

Applicant's arguments with respect to the 35 U.S.C. § 101 page 11-16
SRI Int'l, Inc. v. Cisco Systems, Inc. As disclosed in the MPEP 2106.04(a)(2)(III)(A), the court concluded the claim recited using a plurality of network monitors to analyze specific network traffic data and integrate generated reports from the monitors to identify suspicious activities such as hackers and intruders on the network constituted an improvement in computer network technology. In contrast the claim as amended recites identifying data from a device and determine a process and provide a result. Accordingly, the present claim(s) is/are not analogues to SRI Int'l, Inc. v. Cisco Systems, Inc.
In response to the Applicant argument that the claims as a whole are directed to significantly more than the abstract idea, and the claim 1 recites in substantial form a medical device, Examiner respectfully disagree. The claim under BRI recites a clinical decision system for controlling a ventilation system and the steps of the claim are implemented using a generic computing system and devices to perform the steps of the claim. There is no recitation of additional element(s) that amount to "significantly more" than the judicial exception because the recited do not present improvements to another technology or technical field, nor do they affect 
In response to the applicant argument that the claims features integrate the judicial exception into a paratactical application providing a significant improvement to the technical field of decision support systems, Examiner respectfully disagree. The claims under BRI do not recite an improvement to technology but implementing the abstract idea using a well-known computer system and components (e.g. sensors) and the dependent claims has been recited each and individually whereas the steps of the dependent claims recite similar steps of the independent claims of identifying patient parameters using generic devices (e.g. sensors) and applying a rule based algorithm to perform a selected process which have been analyzed in the independent claims and addressing the dependent claims, see Enfish, 822 F.3d 1327 (Fed. Cir. 2016). Moreover, the claims steps and elements do not provide a technology improvement rather addressing an administrative issue for assisting a clinician/user to provide a recommendation for a treatment as such the additional elements appear to merely automate a manual process, (see, Applicant, p. 33), but do not do not recite any steps of administering a treatment by the system.
Hence, Examiner remains the 101 rejections of claims 1-6, 8-11, 13, 15-17, 20, and 22-25 which have been updated to address the Applicant's amendments and remarks.

Applicant's arguments with respect to the 35 U.S.C. § 103 page 16-21
In response to the applicant argument regarding the references Tams, does not teach, disclose or suggest the “exception process”, Examiner respectfully disagree. The claims as recited have been interpreted under the broadest reasonable interpretation reciting performing exception processing which is conditioned on a presence of an external condition. Tams discloses providing six parameters for patient ventilation based on advisor recommendation as such interpreted as performing advisory processing. Additionally, Tams discloses an external condition is present (e.g. breathing of the patient) and the fuzzy logic assessing priority for lung protection for the patient and recommend decreasing setting of pressure support which is interpreted as exception process. Examiner agree that Tams does not discloses describing the exception process based on conditions regarding the advisor such as overriding or modifying the advisor which is disclosed by the reference Serrano, however Tams discloses determining to perform advisory or exception processing based on the patient sensors parameters and forming the processing to provide a recommendation for adjusting settings.
In response to the Applicant argues that Tams does not describe “neural network algorithm” arguing that the claims under BRI must be consistent with the specification referencing Phillips v. AWH Corp that the scope of the claims not solely on based on language of the claim, Examiner finds that the argued feature is not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to the Applicant argument regarding Serrano does not teach forming exception recommendation in a set of conditions to override advisory recommendation that 
In regards to the Applicant argument that Spear does not teach an arbitrator circuit receiving the Al and/or the El from each of the plurality of advisor circuits to provide control of the ventilation system, Examiner respectfully disagree. Spear discloses an arbiter sensing [interpreted as circuit] which receives signals from conductors coupled to detectors or sensors [advisors]. Spear [0078] discloses based on arbitration process, the system determines if to use sensing of primary conductor [advisory information] or secondary conductor [exception information] as such the arbitrary sensing is receiving signals from different detectors [advisors]. 
As such, Applicant's remarks with regard to the references in claim 1 are unpersuasive in light of the inclusion in the claim above. The 103 rejections of independent claims 8 and 15 are maintained for similar reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tehrani (US2008/0236582) [Abs], [Fig 4D]